Name: 94/778/EC: Commission Decision of 30 November 1994 laying down special conditions for the import of frozen of processed bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Turkey (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: foodstuff;  fisheries;  tariff policy;  food technology;  Europe;  marketing
 Date Published: 1994-12-06

 Avis juridique important|31994D077894/778/EC: Commission Decision of 30 November 1994 laying down special conditions for the import of frozen of processed bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Turkey (Text with EEA relevance) Official Journal L 312 , 06/12/1994 P. 0040 - 0043 Finnish special edition: Chapter 3 Volume 63 P. 0232 Swedish special edition: Chapter 3 Volume 63 P. 0232 COMMISSION DECISION of 30 November 1994 laying down special conditions for the import of frozen of processed bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Turkey (Text with EEA relevance) (94/778/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (1), and in particular Article 11 thereof, Whereas a group of Commission experts has conducted an inspection visit to Turkey to verify the conditions under which frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods are produced and placed on the market; Whereas Turkish legislation makes the Ministry of Agriculture and Rural Affairs responsible for inspecting the health of bivalve molluscs, echinoderms, tunicates and marine gastropods and monitoring the hygiene and sanitary conditions of production; whereas the same legislation empowers the Ministry of Agriculture and Rural Affairs to authorize or prohibit the harvesting of bivalve molluscs, echinoderms, tunicates and marine gastropods from certain zones; Whereas the Ministry of Agriculture and Rural Affairs and its laboratories are capable of effectively verifying the application of the laws in force in Turkey; Whereas the competent Turkish authorities have undertaken to communicate regularly and quickly to the Commission data on the presence of plankton containing toxins in the harvesting areas; Whereas the procedure for obtaining a health certificate referred to in Article 11 (4) (a) of Directive 91/493/EEC must include the definition of a model certificate, the language(s) in which it must be drawn up, the qualifications of the signatory and the health mark to be affixed to packaging; Whereas, in accordance with Article 9 (3) (b) (ii) of Directive 91/492/EEC (2), the Commission Decision 94/777/EC (3) has designated the production areas from which bivalve molluscs, echinoderms, tunicates and marine gastropods may be harvested, frozen or processed and exported to the Community; Whereas, in accordance with Article 11 (4) (c) of Directive 91/493/EEC a list of the establishments from which the import of frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods is authorized should be established; whereas such establishments may appear on the list only if they are officially approved by the competent Turkish authorities; whereas it is the duty of the competent Turkish authorities to ensure that the provisions laid down to this end in Article 11 (4) (c) of Directive 91/493/EEC are complied with; Whereas the special import conditions apply without prejudice to decisions taken pursuant to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (4); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The General Directorate of Protection and Control, of the Ministry of Agriculture and Rural Affairs shall be the competent authority in Turkey for verifying and certifying that frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods fulfil the requirements of Directive 91/493/EEC. Article 2 Frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Turkey and intended for human consumption must meet the following conditions: 1. each consignment must be accompanied by a numbered original health certificate, duly completed, signed, dated and comprising a single sheet in accordance with the model in Annex A hereto; 2. they must originate in the authorized production areas listed in Annex B to Commission Decision 94/777/EC; 3. they must be prepared, frozen or processed, and packed by an approved establishment included in the list in Annex B hereto; 4. each package must bear an indelible health mark containing at least the following information: - country of dispatch: Turkey, - the species (common and scientific names), - the identification of the establishment of origin by the approval number. Article 3 1. Certificates as referred to in Article 2 (1) must be drawn up in at least one official language of the Member State in which the check is carried out. 2. Certificates must bear the name, capacity and signature of the veterinarian of the Ministry of Agriculture and Rural Affairs and its official seal, in a colour different from that of other endorsements. Article 4 This Decision is addressed to the Member States. Done at Brussels, 30 November 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 268, 24. 9. 1991, p. 15. (2) OJ No L 268, 24. 9. 1991, p. 1. (3) See page 35 of this Official Journal. (4) OJ No L 46, 19. 2. 1991, p. 1. ANNEX A HEALTH CERTIFICATE covering frozen or processed - bivalve molluscs (1) - echinoderms (1) - tunicates (1) - marine gastropods (1) originating in Turkey and intended for human consumption in the European Community Reference No: Country of dispatch: Turkey Competent authority: Ministry of Agriculture and Rural Affairs, General Directorate of Protection and Control I. Details identifying the products - Species (scientific name): - Presentation of product and type of treatment (2): - Code No (where available): - Type of packaging: - Number of packages: - Net weight: - Analysis report number (where available): - Requisite storage and transport temperature: II. Origin of products - Authorized production area: - Name and official approval number of establishment: III. Destination of products The products are dispatched from: (place of dispatch) to: (country and place of destination) by the following means of transport: Name and address of consignor: Name of consignee and address at place of destination: IV. Health attestation The official veterinary inspector hereby certifies that the frozen or processed products specified above: 1) were harvested in an approved production area which, on the date of harvest, not subject to any restrictions because of the presence of toxins, and checked in accordance with Chapter VI of the Annex to Directive 91/492/EEC; 2) comply with points 2, 3, 4, 5, 6 and 7 of Chapter V of the Annex to Directive 91/492/EEC; 3) were transported in accordance with rules at least equivalent to those laid down in Chapter II of the Annex to Directive 91/492/EEC; 4) were prepared, frozen or processed and packaged in accordance with health rules at least equivalent to those laid down in Chapter III, IV and VI of the Annex to Directive 91/493/EEC; 5) have undergone controls in accordance with Chapter V of the Annex to Directive 91/493/EEC; 6) were handled and transported in accordance with health rules at least equivalent to those laid down in Chapter VIII of Directive 91/493/EEC; Done at , (place) on (date) Official stamp signature of official inspector (name in capitals, capacity and qualifications of person signing) (1) Delete where inapplicable. (2) Refrigerated, frozen, preserved, etc. ANNEX B LIST OF ESTABLISHMENTS APPROVED FOR EXPORT TO THE EUROPEAN COMMUNITY "" ID="1">Marsan - Eceabat> ID="2">110 - 31. 12. 1995"> ID="1">Ulubay - Lapseki> ID="2">129 - 31. 12. 1995"> ID="1">Mim-Tur - Sariyer> ID="2">140 - 31. 12. 1995"> ID="1">Dardanel Onentas - Ã anakkale> ID="2">181 - 31. 12. 1995"> ID="1">Kerevitas Mersu Ancoker - Bursa> ID="2">301 - 31. 12. 1995"> ID="1">Ada - Ayvalik> ID="2">318 - 31. 12. 1995">